FILED
                           NOT FOR PUBLICATION
                                                                                AUG 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TIMOTHY JOSEPH MCILWAIN,                         No.   20-55424

              Plaintiff-Appellant,               D.C. No.
                                                 2:18-cv-05275-DMG-SK
 v.

JAMES NATHANIEL BROWN, AKA                       MEMORANDUM*
Jim Brown,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Timothy McIlwain, an attorney, appeals pro se from the district court’s

judgment dismissing his diversity action against James Brown. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McIlwain does not challenge—and has therefore waived review of—the

district court’s dismissal of his lawsuit on the independent, alternative ground that

he failed to timely oppose dismissal in violation of the Central District of

California’s local rules. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009) (declining to consider matters “not specifically and distinctly raised” in an

opening brief (citation omitted)); see also C.D. Cal. R. 7-9 (setting forth deadline

for opposition papers), 7-12 (providing that failure to timely oppose motion is

ground for granting motion); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995)

(“Failure to follow a district court’s local rules is a proper ground for dismissal.”).

      We likewise decline to review the district court’s denial of leave to amend

because McIlwain’s briefing on appeal lacks any argument on that issue. See Nev.

Dep’t of Corr. v. Greene, 648 F.3d 1014, 1020 (9th Cir. 2011) (concluding that a

pro se appellant waived issues not supported by argument in opening brief).

      AFFIRMED.




                                            2